Citation Nr: 1505077	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  09-38 977	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for left leg deep vein thrombosis and phlebitis (to include as due to herbicide exposure). 

3.  Entitlement to service connection for right leg deep vein thrombosis (to include as due to herbicide exposure). 

4.  Entitlement to service connection for peptic ulcer disease and gastritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1968 to August 1970.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In November 2011, a videoconference hearing was held before the undersigned; a transcript is associated with the record. 

An April 2012 Board decision denied the Veteran service connection for a low back, and other, disabilitis, and remanded the case to the RO for additional development on the remaining service connection issues on appeal (deep vein thrombosis/phlebitis and peptic ulcer disease/gastritis).  The Veteran appealed the part of the Board's decision that denied service connection for a low back disability to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision insofar as the low back disability was concerned, and remand the case to the Board.  The Court in August 2013 granted the Joint Motion.

In March 2014, the Board remanded the case to the RO for additional development of the low back disability issue, as directed by the Court, as well as for further development of the three other issues on appeal.  The case has now been returned to the Board for its consideration.  

The issues of service connection for deep vein thrombosis and phlebitis (to include as due to herbicide exposure) of the left and right legs and for peptic ulcer disease and gastritis are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.
FINDINGS OF FACT

A chronic low back disability was not manifested in service; arthritis of the spine was not manifested in the first post-service year; and the Veteran's current low back disability is not shown to be related to an injury, disease, or event in service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in February 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection for a low back disability; that VA would obtain service records, VA records, and records of other Federal agencies; and that he could submit records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the elements of a service connection claim regarding the effective date of an award and the degree of disability.   

Furthermore, under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran had the opportunity to testify at a hearing before the undersigned in November 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties: (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the November 2011 Board hearing, the undersigned indicated that the Veteran's testimony would focus on the issue of service connection for a low back disability, and noted the elements to substantiate the claim found lacking (such as the relationship between his low back disability and an injury in service).  The Veteran was assisted at the hearing by an accredited representative.  The representative and the undersigned asked questions to ascertain the nature and etiology of the Veteran's low back disability.  No pertinent outstanding evidence was identified by the Veteran or his representative, with one exception (explained further below).  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The sole deficiency in the conduct of the hearing is explained below.  Otherwise, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In a July 2013 Joint Motion for Remand, endorsed by the Court in an August 2013 Order, the parties agreed that the Veteran should have been given the opportunity to obtain and submit evidence such as "buddy statements" from servicemen to support his account of an alleged incident in service when the truck he was driving hit a land mine, resulting in his low back injury.  He testified in November 2011 that all servicemen who were on the truck with him currently suffered from back problems (see transcript, p.8), but the parties in the Joint Motion found that the Veteran was not advised at the hearing that he could submit statements from the men corroborating his alleged injury in service.  To address this deficiency, the RO in a March 2014 letter invited the Veteran to submit such statements, or equivalent or similar evidence, in support of his claim.  (He did not respond to this letter with any further evidence.)

Additionally, the RO obtained the Veteran's service treatment records (STRs) and pertinent post-service VA and private treatment records.  VA has not conducted a contemporaneous medical inquiry in connection with the instant claim on appeal.  38 U.S.C.A. § 5103A(d).  However, further development (for a medical opinion) is not required because there is no record of a low back disability, or symptoms or complaints thereof, during service or for many years after service.  Nor does the Veteran claim that he had low back problems during service or in the years immediately after service.  At a November 2011 Board hearing, he alleged (for the first time) that he (may have) injured his back when a truck he was driving hit a land mine, despite the fact that he did not have problems with his back until years after he was discharged from service (he said he could not recall seeing a doctor for his back any time before 2004).  He felt his back disability could have been related to that truck incident in service because all the other men in the back of the truck he was driving suffer from back problems (yet he also said they all had a "harder jolt" because they were sitting on a metal floor and he had a cushioned seat).  There is no evidence to substantiate this assertion, and the Veteran was given the opportunity to submit "buddy statements" or similar evidence from the servicemen.  Further, the Veteran did not report an in-service back injury in connection with any prior treatment.  In short, the Board finds such allegation of having sustained a back injury in service to be self-serving and not credible.  It is undisputed that the Veteran has a current diagnosis of a low back disability, but there is no evidence to indicate or suggest that an injury to the Veteran's spine occurred during service; as noted, he did not have back problems at the time of or for years since the incident.  Even if it is accepted that an event occurred whereby his truck hit a land mine in service, the record does not indicate that the current low back disability may be associated with such an event, particularly where the Veteran freely admits to not having back problems at that time or for many years since then and his claims of (possible) back injury are not credible.  In light of the foregoing, the Board finds that an examination to secure an opinion regarding a nexus between an alleged, potential injury in service and a current disability is not required under the duty to assist.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not identified any pertinent evidence that remains outstanding.  As VA's duty to assist is met, the Board will proceed to address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a veteran served 90 days or more of continuous, active service and arthritis, becomes manifest to a degree of 10 percent within one year following the date of separation from service, it may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran's service department records show that he served on active duty from August 1968 to August 1970, during which time he served a tour of duty in Vietnam from June 1969 to June 1970.  His military occupational specialty (MOS) was combat engineer, and his decorations included the National Defense Service Medal, Vietnam Service Medal with two bronze service stars, and Vietnam Campaign Medal with Device (none of which denotes actual combat).  His STRs do not show any complaints, findings, treatment, or diagnosis related to his back.  On an August 1970 service separation examination, the Veteran's spine was normal on clinical evaluation, and he specifically denied back trouble of any kind in a report of medical history at that time.  

Thus, on the basis of the STRs alone, a low back disability is not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110; 38 C.F.R. §  3.303(a) is not established.

Postservice treatment records include reports from Southeast Alabama Medical Center, dated in October 2004, showing that a CT scan of the lumbosacral spine and X-rays of the lumbar spine revealed degenerative changes and vascular calcification.  April 2006 treatment records include lumbosacral and lumbar spine X-rays that revealed degenerative changes of the lower lumbar spine with slight loss of height of the L3-L5 vertebral bodies, with no evidence of fracture or subluxation.  

An September 2007 VA outpatient treatment record notes the Veteran's complaint of problems with his back when he showered and shaved; the assessment was osteoarthrosis, generalized, involving multiple sites, primarily the lumbar spine.  

In lay statements from various sources, dated in February 2008, it was reported that the Veteran had constant pain, including in his back.  His brother believed that the back disability was due to the environment/conditions in Vietnam.  

At the November 2011 videoconference hearing, the Veteran testified that his MOS in service required considerable manual labor (transcript, p.8).  He denied any specific injury to his lower back during service (tr., p.8), but did indicate he was driving a truck that hit a land mine and he experienced a "jolt" to his back (tr., p.8).  He felt like the jolt "could have done some damage" to his back (tr., p.9).  He denied receiving any treatment after the incident (tr., p.10).  He indicated it was years after service before he began experiencing any back problems (tr., p.9), reporting he did not receive any treatment for his back prior to 2004 (tr., p.10).  

Further, as shown the initial reports documenting degenerative changes involving the lumbosacral spine are dated decades after the Veteran's discharge from service in 1970.  As such findings are beyond the one year presumptive period for joint arthritis or degenerative joint disease as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309, service connection for a low back disability on a chronic disease presumptive basis is not established.  

Moreover, there is not continuity of symptomatology after service to support the Veteran's claim under 38 C.F.R. § 3.303(b).  The Veteran is competent to describe low back symptoms such as pain or stiffness, even though the symptoms were not recorded during service.  However, the STRs lack the documentation of the combination of manifestations sufficient to identify a low back disability and sufficient observation to establish chronicity during service.  In fact, the Veteran is not claiming to have experienced a low back disability or symptoms thereof during service or for many years thereafter.  He testified in November 2011 that he did not seek medical assistance for back symptoms during service or even experience back problems until years after he separated from service.  Contemporaneous medical evidence supports this:  the Veteran was not shown to have received treatment for back complaints during service; he denied a back problem at separation; and the initial medical reports of a low back disability appeared more than 30 years after his period of service.  Thus, by the Veteran's own statements and the medical records during and after service, the onset of a low back disability was many years after service.  Thus, there is no evidence of continuity of symptomatology to support the claim of service connection for a low back disability.  As continuity of symptomatology is not shown by the clinical record or reported statements of the Veteran, the preponderance of the evidence is against the claim of service connection for a low back disability including arthritis or degenerative joint disease based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  

The Board next turns to the question of whether service connection for a low back disability may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d) (direct service connection) it is shown to be related to service.  After consideration of this theory of entitlement, the Board finds that the preponderance of the evidence is against it.  Of particular note, there is no medical opinion in the record that relates the Veteran's low back disability directly to his service.  As the Veteran testified in November 2011, no doctor has related his current low back disability to service including the incident where he alleged he was jolted when his truck hit a land mine in Vietnam (see transcript, p.9).  

In fact, the only evidence that relates the Veteran's low back disability to service are lay statements - his and those of his brother.  Even so, in his testimony the Veteran's belief of an etiological connection appeared to be quite tenuous - "Well, I guess because, I don't know... I just feel like [the jolt] could have done some damage to my back."  See transcript, p.9.  To the extent the Veteran asserts that there is an association between his low back disability and service, his opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of arthritis, such as pain or stiffness, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), low back arthritis is not a condition found under case law to be capable of lay observation, the determination as to the presence of low back arthritis or degenerative joint disease is medical in nature and not capable of lay observation.  That is, the question of whether such low back degenerative joint disease symptoms are the result of the conditions of service constitutes a complex medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

It is not argued or shown that either the Veteran or his brother is otherwise qualified through specialized education, training, or experience to offer an opinion on the question of service connection.  Therefore, to the extent their statements are offered as proof of a relationship between current low back disability and the Veteran's period of service (including exposure to herbicides therein), the statements are not competent evidence, and must be excluded.  That is, they cannot be considered competent evidence favorable to the claim.

For the above reasons, considering all applicable theories of entitlement, the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim must be denied.  


ORDER

Service connection for a low back disability is denied.  


REMAND

In March 2014, the Board remanded the case to the RO for additional development of the issues pertaining to deep vein thrombosis and phlebitis (to include as due to herbicide exposure) of the left and right legs and to peptic ulcer disease and gastritis.  VA medical opinions that were received concerning the etiology of the claimed conditions were deemed inadequate.  Thus, the Board directed that the claims file be returned to the VA examiner for an addendum opinion.  From documents in the record, it does not appear that this was done.  Instead, it appears that the AOJ (i.e., the Appeals Management Center, or AMC) requested that the Veteran undergo VA examinations concerning the claimed conditions.  According to a supplemental statement of the case (SSOC) issued to the Veteran in August 2014, his claims were denied because he failed to appear for VA examinations scheduled in May 2014.  There is no record showing that the Veteran was notified by letter of the scheduled VA examinations.  There is also no indication for the reason that he was scheduled for VA examinations when the Board remand directed only that an addendum opinion be sought from the May 2012 VA examiner.  If that examiner was unavailable to render such an opinion, there is no documentation noting such a circumstance and the need for the Veteran to undergo another VA examination.  

The Board regrets further delay in this case, but due process concerns require that this case be REMANDED for the following action:

1.  Return the claims file to the VA examiner who examined the Veteran in May 2012 and furnished opinions concerning the etiology of the claimed deep vein thrombosis and phlebitis in the legs as well as the peptic ulcer disease and gastritis.  After a review of pertinent medical and scientific literature, the examiner should provide addendum opinions on the following: 

(a).  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's currently diagnosed right and left leg deep vein thrombosis/venous insufficiency conditions are related to his period of service from August 1968 to August 1970?  The May 2012 opinion indicates that the Veteran's current diagnoses may or may not be attributed to a protein C deficiency.  The examiner should clarify whether any protein C deficiency is related to the Veteran's period of service (noting that he served in Vietnam and is presumed to have been exposed to herbicides therein). 

(b).  Is it at least as likely as not (a 50 percent or better probability) that the Veteran's currently diagnosed gastrointestinal disability is related to his period of service from August 1968 to August 1970, to include his complaints of abdominal pain noted in February 1969?  In providing the opinion the examiner is asked to specifically address the complaints of abdominal pain in service. 

All opinions expressed must be supported by complete rationale.

If the examiner who conducted the May 2012 VA examination is unavailable, or if it is determined that another VA examination is necessary, arrange for the Veteran to be examined by an appropriate medical professional to determine the etiology of his claimed deep vein thrombosis/phlebitis in the legs and the peptic ulcer disease/gastritis.  (If the examiner is unavailable, such should be documented in the record, as well as any letters notifying the Veteran of the date/time to appear for another VA examination.)  All indicated tests and studies should be performed.  The claim folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination. 

2.  After completion of the above, readjudicate the remaining claims.  If any remains denied, issue an appropriate SSOC, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


